Citation Nr: 0904989	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  99-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from December 23, 1996, for residuals of neck strain with 
myofascial pain syndrome involving the neck, upper back, and 
shoulder blade areas.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





REMAND

The Veteran had active military service from June 1961 to 
November 1969; from March 1971 to March 1974; and from 
October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Initially, the Board notes that by way of a written statement 
received at the Board in December 2008, the Veteran indicated 
that he wished to withdraw his claim for a rating in excess 
of 50 percent for post-concussive headaches, and his claim 
for a compensable evaluation for tendonitis of the left elbow 
and wrist.  These issues are therefore no longer before the 
Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, although the September 2005 Board 
remand specified that, in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), a VA examiner should consider the 
extent to which the Veteran experiences functional 
impairments, such as pain, and should equate such problems to 
the rating criteria, explaining that functional losses due to 
pain, etc., may result in disability tantamount to that 
contemplated by the criteria for a higher rating; the Board 
finds that the November 2006 VA examiner failed to assess the 
Veteran's disability in these terms as specified in the 2005 
remand.  Specifically, although the November 2006 VA examiner 
noted that the Veteran had full range of motion in his 
cervical spine, the examiner also stated that he experienced 
pain on motion, noting that in turning forward and to the 
left, he had a click in his neck that caused pain, and the 
examiner noted symptoms of rotational neck pain.  However, 
despite these findings of pain on motion, the examiner did 
not report the degree at which the pain began, or whether it 
caused functional debility; nor did he specify whether there 
was additional functional loss due to fatigability or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, in order to satisfy the requirement that such 
functional losses be equated to the rating criteria, another 
orthopedic examination should be conducted.  As such, given 
the guidance of the Court in Stegall, the case must again be 
remanded in order to accomplish these directives.

Additionally, although the November 2006 VA examiner 
diagnosed the Veteran with degenerative disc disease (DDD) of 
the cervical spine and the thoracic spine, it is not clear 
whether DDD is one of the residuals of neck strain and 
myofascial pain syndrome as service connected by the RO, and 
if so, whether the DDD resulted in incapacitating episodes, 
which are periods of acute signs and symptoms due to disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician.  As such, the Board finds that 
further assessment of the Veteran's cervical and thoracic DDD 
is necessary in order to properly evaluate the severity of 
the service-connected disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(2008). 

Further, given that the November 2006 VA examination was 
conducted over two years ago, and the Veteran has argued that 
his back is now worse and that the 2006 VA examination does 
not accurately reflect his current degree of disability, the 
Board finds that it would be helpful to secure additional 
medical evidence.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an orthopedic examination.  The AOJ 
should ensure that the examiner 
identifies all functional losses due to 
neck and upper back service-connected 
disability, including problems such as 
pain, weakness, fatigability, 
incoordination, and flare-ups.  The 
problems due to these functional losses 
should be equated to degrees of 
limitation of flexion, extension, 
rotation, and lateral flexion (beyond 
that shown clinically).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For 
example, despite what might be normal 
flexion or extension, if the claimant 
experiences pain or flare-ups such that 
his disability is tantamount to 20 
percent, or some other percentage, of 
normal flexion and extension, this should 
be explicitly stated.  It should be noted 
the point at which pain begins with 
motion in each plane for both the 
cervical and thoracic spine.  The 
examiner should also provide an opinion 
as to whether degenerative disc disease 
is a residual of the service-connected 
strain with pain syndrome and ascertain 
the duration and frequency of any 
prescribed periods of bed rest due to the 
Veteran's degenerative disc disease.  
(The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.)

2.  After ensuring that the examination 
report complies with the remand 
instructions, the AOJ should re-
adjudicate the claim, including 
consideration of whether disc disease is 
a service-connected residual, and 
evaluating the service-connected 
disability under the version of 38 C.F.R. 
§ 4.71a in place at the time the Veteran 
filed his claim (December 1996), and as 
amended twice during the pendency of his 
appeal, and considering whether 
assignment of "staged" ratings is 
appropriate for his disability.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290, 
5293) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5237, 5242, 5243) 
(2004)).

3.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
SSOC should include a complete recitation 
of both the old and the twice-changed 
rating criteria.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290, 
5293) (2002); 67 Fed. Reg. 54,345- 49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5237, 5242, 5243) 
(2004)).  The appropriate period of time 
should be allowed for response.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

